DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
Statutory
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 6 and 7 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 17 respectively of prior U.S. Patent No. 9,417,401. This is a statutory double patenting rejection.
Non-Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 respectively of U.S. Patent No. 9,417,401. Although the claims at issue are not identical, they are not patentably distinct from each other because each and every limitation in the claims of the current application can be found in the corresponding claim of the '401 Patent.
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22 and 23  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 1, 1, 9, 10, 11, 12, 13, 14, 14, 15, 16, 16 and 16 respectively of U.S. Patent No. 10,139,570. Although the claims at issue are not identical, they are not patentably distinct from each other because each and every limitation in the claims of the current application can be found in the corresponding claim of the '570 Patent.
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22 and 23  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 1, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21 and 22 respectively of U.S. Patent No. 10,649,151. Although the claims at issue are not identical, they are not patentably distinct from each other because each and every limitation in the claims of the current application can be found in the corresponding claim of the '151 Patent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-5, 11-15, 18, and 20-23 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by OmniReachTM FONS Fiber Distribution Hub Plug and Play Splitter Retrofit Bracket Kit.
In regards to claim 1, OmniReach teaches an adapter structure for use with a fiber optic module that is configured to be slidably inserted into a first type of telecommunications chassis, the adapter structure comprising a body (Step 3) configured to be mounted to the fiber optic module (See Steps 6 & 7), wherein the body of the adapter structure is configured for mounting the fiber optic module to a second type of telecommunications chassis that is different than the first type of telecommunications chassis, wherein the fiber optic module is not configured to be mounted to the second type of telecommunications chassis without the use of the adapter structure, the adapter structure including at least one fiber optic connector (Step 3) protruding outwardly from the body, the at least one fiber optic connector configured to be optically connected to fiber optic equipment of the fiber optic module through a first fiber optic cable (Step 2).
In regards to claim 2, OmniReach teaches the at least one fiber optic connector including two fiber optic connectors protruding outwardly from the body.
In regards to claim 3, OmniReach teaches the body defining a top wall, a bottom wall, a front wall, and a rear wall, the rear wall defining an inset portion that is positioned forward of the 
In regards to claim 4, OmniReach teaches the body of the adapter structure is removably mounted to the telecommunications module. 
In regards to claim 5, OmniReach teaches the body of the adapter structure is slidably mounted to the telecommunications module.
In regards to claim 11, OmniReach teaches a cable management structure (See Step 3) for managing the first fiber optic cable from the at least one fiber optic connector protruding outwardly from the body to the fiber optic module.
In regards to claim 12, OmniReach teaches the body of the adapter structure defining at least one opening for guiding the first fiber optic cable to the fiber optic module.
In regards to claim 13, OmniReach teaches the opening defined at a front wall of the body of the adapter structure for guiding the first fiber optic cable to a front end of the fiber optic module. 
In regards to claim 14, OmniReach teaches the at least one opening including a first opening defined at a front wall of the body for guiding the first fiber optic cable to a front end of the fiber optic module and a second opening for guiding the first fiber optic cable to a rear end of the fiber optic module. 
In regards to claim 15, OmniReach further teaches the fiber optic module mounted to the adapter structure and the at least one fiber optic connector of the adapter structure is optically connected to the fiber optic equipment of the fiber optic module through a patch cord including the first fiber optic cable, wherein one of the ends of the patch cord includes the at least one fiber optic connector of the adapter structure. 

In regards to claim 20, OmniReach teaches a cable management structure for managing the first fiber optic cable from the at least one fiber optic connector protruding outwardly from the body to the fiber optic module. 
In regards to claim 21, OmniReach teaches a method of mounting a fiber optic module to a telecommunications chassis, the method comprising removably mounting an adapter structure to the fiber optic module, wherein the fiber optic module is not configured to be mounted to the telecommunications chassis without the use of the adapter structure, the adapter structure including at least one fiber optic connector protruding outwardly from the body, the at least one fiber optic connector configured to be optically connected to fiber optic equipment of the fiber 
In regards to claim 22, OmniReach teaches the fiber optic module including a fiber optic connector that engages a fiber optic adapter of the adapter structure when the adapter structure is mounted to the fiber optic module, the at least one fiber optic connector of the adapter structure being optically connected to the fiber optic connector of the fiber optic module when the fiber optic adapter of the adapter structure is engaged by the fiber optic connector of the fiber optic module. 
In regards to claim 23, OmniReach teaches the at least one fiber optic connector of the adapter structure defining a terminated end of a patch cord that has an opposite terminated end extending to the fiber optic adapter of the adapter structure.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 8-10, 16, 17, and 19, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over OmniReachTM FONS Fiber Distribution Hub Plug and Play Splitter Retrofit Bracket Kit as applied to claims 1, 18, and 23 above and in further view of U.S. Patent Application Publication 2012/0301096 to Badar et al.
In regards to claims 8 and 9, OmniReach further teaches the fiber optic module mounted to the adapter structure and the fiber optic module including a fiber optic splitter (Step 6).  But 
In regards to claim 10, OmniReach teaches the at least one fiber optic connector defining a terminated end of a patch cord that includes another fiber optic connector terminated at an opposing end thereof that is configured to engage the fiber optic adapter located on the body of the adapter structure.
In regards to claim 16, OmniReach further teaches the fiber optic module including a fiber optic connector that engages the fiber optic adapter when the fiber optic module is mounted to the body but fails to expressly teach an opposite end of the patch cord includes another fiber optic connector optically connected to the fiber optic module through a fiber optic adapter located on the body of the adapter structure.  However, Badar also teaches an adapter for a fiber optic module.  Badar discloses a fiber optic module having an output to be connected to another optical fiber connection, such as a patch cord disclosed by OmniReach.  Since OmniReach and Badar are both from the same field of endeavor, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have provided a fiber optic module such as the module disclosed by Badar to be placed into the adapter of OmniReach in order to provide an opposite end of the patch cord includes another fiber optic connector optically connected to the fiber optic module through a fiber optic adapter located on the body of the adapter structure.
In regards to claims 17 and 19, OmniReach in view of Badar further teaches an opposite end of the patch cord including another fiber optic connector optically connected to the fiber optic module through a fiber optic adapter located on the body of the adapter structure and terminated at a fiber optic splitter located within the fiber optic module for splitting the signal . 
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose or reasonably suggest the fiber optic module including first flexible latch for interlocking with the first type of telecommunications chassis, wherein the adapter structure includes a second flexible latch for interlocking with the second type of telecommunications chassis, the first flexible latch not configured to be used with the second type of telecommunications chassis once the body is mounted to the fiber optic module and the fiber optic module includes first upper and lower flanges for slidable insertion into opposing mounting slots of the first type of telecommunications chassis in addition to the accompanying features of the independent claim and any intervening claims.  
The prior art discussed above to OmniReach and Badar only disclose slidable latches and not flexible latches.  Furthermore, the prior art discussed above only discloses a single flange, not an upper and lower flange as claimed.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  None of the documents cited by the Examiner discloses or reasonably suggests the allowable subject matter discussed above.

However, the numerous references and materials listed on the submitted 21 sheets of the IDS's make it difficult to determine whether or not any of the references, or parts of the references, are material to applicants' claimed invention.  It is noted that applicants, in their several IDS submissions, do not indicate any particular reference or parts of references which they deem "material" to the patentability of the pending claims under 37 CFR 1.56(b).
            Applicants are reminded of the standard set forth in the leading inequitable conduct case of J.P. Stevens & Co. v. Lex Tex Ltd., 747 F.2d 1553, 223 USPQ 1089 (Nov. 9, 1984), cert. denied, 106 S.Ct. 73 (1985): Where none of the prior art cited during prosecution teaches a key element of the claim(s) and where a reference known to the applicants does, the applicants should know that reference is material.  Thus, if applicants are aware of any cited reference from among the information disclosure(s) of 21 sheets that are "material," applicants should make that reference known to the examiner.
            It is also noted that a "misrepresentation is material if it makes it impossible for the Patent Office fairly to assess [the patent] application against the prevailing statutory criteria." In re Multidistrict-Litig.  Involving Forst Patent, 540 F.2d 601, 604, 191 USPQ 241, 243 (3d Cir. 1976); see also Monsanto Co. v. Rohm & Haas Co., 456 F.2d 592, 600, 172 USPQ 323, 329 (3d Cir.), ce.rt. denied, 40'7 U.S. 934, 174 USPQ 129 (1972).  And, the submission of voluminous documents in the instant information disclosure statements (here, in excess of almost 200 documents) make it difficult, and likely impossible, for the Patent Office to fairly assess applicants' application against the prevailing statutory criteria.

.
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352.  The examiner can normally be reached on M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TINA M WONG/Primary Examiner, Art Unit 2874